                           UNITED STATE DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            WEST PALM BEACH DIVISION

                            CASE NO. 21-80065-CR-CANNON

UNITED STATES OF AMERICA,

        Plaintiff,
 v.

LEO ANTHONY FENTON,

        Defendant.
                                         /

                  ORDER ADOPTING REPORT AND RECOMMENDATION

       THIS CAUSE comes before the Court upon the Order of Reference from the District Court

to conduct a Change of Plea before a Magistrate Judge [ECF No. 46]. On June 22, 2021,

Magistrate Judge Bruce Reinhart held a Change of Plea hearing and thereafter issued a Report and

Recommendation [ECF No. 56]. No party has filed objections to the Report, and the time to do

so has expired.

       The Court has conducted a review of the record and finds no error in the Report. Therefore,

it is ORDERED AND ADJUDGED as follows:

       1. The Report and Recommendation [ECF No. 56] is AFFIRMED AND ADOPTED.

       2. The guilty plea entered into by Defendant Leo Anthony Fenton as to Count Twelve of

           the Indictment is ACCEPTED;

       3. Defendant Leo Anthony Fenton is adjudicated guilty of Count Twelve of the

           Indictment, which charges him with attempted reentry after deportation for an

           aggravated felony, in violation of Title 8, United States Code, Sections 1326(a), and

           1326(b)(2).
                                                     CASE NO. 21-80065-CR-CANNON


DONE AND ORDERED in Chambers at Fort Pierce, Florida this 11th day of July 2021.




                                              ________________________________
                                              AILEEN M. CANNON
                                              UNITED STATES DISTRICT JUDGE


 cc:   counsel of record
